Citation Nr: 0829381	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  95-23 995	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for L5 spondylolysis from October 3, 2000.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the Los Angeles 
RO: (1) granted service connection for L5 spondylolysis and 
assigned a 10 percent rating, effective April 6, 1993; and 
(2) granted service connection for right knee patella femoral 
syndrome and assigned a 0 percent rating, effective April 6, 
1993.

The veteran testified at a Travel Board hearing before a 
Veterans Law Judge in July 1997.  A transcript of that 
hearing is associated with the claims file.

In November 1997, the Board remanded this appeal to the RO 
for further development.

The veteran's file was subsequently transferred to the RO in 
Waco, Texas.

Thereafter, in a July 2001 decision, the Board: (1) granted a 
higher initial rating for L5 spondylolysis and assigned a 40 
percent rating, effective April 6, 1993; and (2) denied 
entitlement to an initial compensable rating for right knee 
patella femoral syndrome.

In an August 2001 rating decision, the Waco RO acknowledged 
that the veteran was entitled to a 40 percent rating for L5 
spondylolysis, effective April 6, 1993.  However, the RO then 
reduced the rating for L5 spondylolysis to 10 percent, 
effective October 3, 2000.

In April 2002, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to remand 
these issues to the Board.

In November 2002, pursuant to the Court's order granting the 
joint motion, the Board once again remanded this appeal to 
the RO for further development.

In an October 2003 rating decision, the Waco RO: (1) granted 
a higher initial rating for L5 spondylolysis and assigned a 
20 percent rating, effective October 3, 2000; and (2) granted 
an initial compensable rating for right knee patella femoral 
syndrome and assigned a 10 percent rating, effective April 6, 
1993.

Due to errors contained in a January 2005 Board decision, the 
veteran's representative filed a Motion for Reconsideration 
in January 2005.  An Order for Reconsideration was issued by 
the Board in April 2005.

Thereafter, in a June 2006 decision, an expanded panel of the 
Board on reconsideration: (1) denied entitlement to an 
initial rating in excess of 40 percent for L5 spondylolysis 
for the period from April 6, 1993, through October 2, 2000; 
(2) denied entitlement to an initial rating in excess of 20 
percent for L5 spondylolysis from October 3, 2000; and (3) 
granted a higher initial rating for right knee patella 
femoral syndrome and assigned a 30 percent rating for the 
period from April 6, 1993 through July 5, 1995.

In October 2007, the Court granted a joint motion to remand 
to the Board only the issue of entitlement to an initial 
rating in excess of 20 percent for L5 spondylolysis from 
October 3, 2000.  Per the Court Order, the Board's 
determinations regarding entitlement to an initial rating in 
excess of 40 percent for L5 spondylolysis for the period from 
April 6, 1993, through October 2, 2000, and entitlement to a 
higher initial rating for right knee patella femoral syndrome 
will remain undisturbed.  

For reasons explained below, the sole issue remaining on 
appeal (namely, entitlement to an initial rating in excess of 
20 percent for L5 spondylolysis from December 3, 2000) is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.





REMAND

Pursuant to the October 2007 joint motion to remand, the 
Board has determined that further development is necessary 
before proceeding to decide the sole issue remaining on 
appeal (namely, entitlement to an initial rating in excess of 
20 percent for L5 spondylolysis from December 3, 2000).

The most recent VA orthopedic examination report associated 
with the claims files is dated in July 2003, more than five 
years ago.  In light of this fact, the Board has determined 
that a new VA spine examination is warranted in order to 
fully and fairly evaluate the veteran's claim for entitlement 
to an initial rating in excess of 20 percent for L5 
spondylolysis from October 3, 2000.

In addition, because the claims files do not contain any 
recent medical evidence, the veteran should be asked to 
provide any information regarding treatment for his service-
connected L5 spondylolysis at any time from December 3, 2000.  
Any treatment records obtained in connection with this 
request should be associated with the claims files.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected L5 spondylolysis at any time 
from December 3, 2000.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folders.

2.  After associating with the claims 
folders all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and severity of his 
service-connected L5 spondylolysis from 
December 3, 2000.  All appropriate tests, 
studies, and X-rays should be performed, 
and all findings must be reported in 
detail.

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.

The examination report should set forth 
all objective findings regarding the 
veteran's thoracolumbar spine, including 
complete range of motion measurements.  
In addition to reporting the exact 
degrees of range of motion, the examiner 
should specifically comment as to whether 
the veteran has had moderate limitation 
of motion of the lumbar spine from 
December 3, 2000, and whether he has had 
severe limitation of motion of the lumbar 
spine from December 3, 2000, making sure 
to use the "moderate" and "severe" 
terminology in the examination report.

The examiner should specify whether from 
October 3, 2000, the veteran's service-
connected L5 spondylolysis has been 
manifested by any of the following: 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in the standing position, loss of 
lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of 
joint space; or some of the above with 
abnormal mobility on forced motion.

The examiner must also indicate whether 
there has been favorable or unfavorable 
ankylosis of the entire thoracolumbar 
spine from December 3, 2000.

In addition, the examiner must comment on 
the existence of any functional loss due 
to pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion or pain upon repetitive use of the 
thoracolumbar spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for any opinion 
expressed should be provided.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	KEITH W. ALLEN	SHANE A. DURKIN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
	DEBORAH W. SINGLETON
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


